DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 05-19-2020. It is noted, however, that applicant has not filed a certified copy of the EP 20175342.3 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 & 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (# US 2017/0292035) in view of McGee (# US 2003/0207121) and Pocius et al. (# US 2008/0075960)
Saito et al. discloses:
1. An aqueous pre-treatment composition for use in inkjet printing (treatment liquid; see Abstract; [0033]) comprising: 
an anti-deforming agent, selected from the group consisting of a choline salt, a guanidine salt, and potassium formate (potassium salt; [0046]), 
wherein the anti-deforming agent is present in the aqueous pre-treatment composition in an effective amount (see Examples). 
9. The aqueous pre-treatment composition claim 1, further comprising a metal salt ([0043]).
10. The aqueous pre-treatment composition according to claim 9, wherein the metal salt comprises a polyvalent metal ion, which is selected from the group consisting of: Ca2+, Mg2+, Sr2+, Zn2+, Cu2+, Ni2+, Fe3+, Cr3+ and Al3+ ([0043]-[0046]).
11. The aqueous pre-treatment composition according to claim 9, wherein the metal salt comprises an anion selected from the group consisting of: nitrate (calcium nitrate; [0045]), sulfate (calcium sulfate; [0045]), formate, acetate and propionate.
12. The aqueous pre-treatment composition according to claim 9, wherein the metal salt is present in an amount of at least 15 wt % relative to the total aqueous pre-treatment composition (0.1% to 40%; [0055]).
13. An ink set comprising the aqueous pre-treatment composition claim 1 and an ink composition comprising dispersed particles that upon contact with the aqueous pre-treatment composition agglomerate ([0084]-[0121]).
14. The ink set according to claim 13, wherein the dispersed particles comprised in the ink composition comprise latex particles and/or pigment particles ([0084]-[0121]).
15. A method of printing ([0112]) comprising the steps of: 
providing the aqueous pre-treatment composition according to claim 1; an ink composition comprising dispersed particles that upon contact with the salt comprised in the pre-treatment composition agglomerate ([0112]-[0116]); and a print substrate ; 
applying the pre-treatment composition to a surface of the print substrate ([0117]-[0121]); 
applying the ink composition to a surface of the print substrate ([0122]-[0125]).
Saito et al. explicitly did not discloses:
1. A water activity of the aqueous pre-treatment composition is below 0.9, the water activity of the aqueous pre-treatment composition being determined by dividing a vapor pressure of the aqueous pre-treatment composition by a vapor pressure of pure water, both determined at 25° C. and in accordance with ASTM D6377.
2. The aqueous pre-treatment composition according to claim 1, wherein the anti-deforming agent is the choline salt, which is selected from the group consisting of choline-formate, choline-acetate and choline-chloride.
3. The aqueous pre-treatment composition according to claim 1, wherein the anti-deforming agent is the guanidine salt, which is selected from the group consisting of guanidine-formate, guanidine-acetate and guanidine-chloride.
4. The aqueous pre-treatment composition according to claim 1, wherein the anti-deforming agent is selected from the group consisting of choline-formate, choline-acetate and guanidine-formate.
McGee teaches that to have the composition with anti-static properties
2. The aqueous pre-treatment composition according to claim 1, wherein the anti-deforming agent is the choline salt, which is selected from the group consisting of choline-formate, choline-acetate and choline-chloride ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pre-treatment composition of Saito et al. by the aforementioned teaching of McGee in order to have the composition with anti-static properties. 
Pocius et al. teaches to prevent the growth of microorganism 
3. The aqueous pre-treatment composition according to claim 1, wherein the anti-deforming agent is the guanidine salt, which is selected from the group consisting of guanidine-formate, guanidine-acetate ([0074]) and guanidine-chloride.
4. The aqueous pre-treatment composition according to claim 1, wherein the anti-deforming agent is selected from the group consisting of choline-formate, choline-acetate and guanidine-formate ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pre-treatment composition of Saito et al. by the aforementioned teaching of Pocius in order to prevent the growth of microorganism in the composition, which gives high quality coating. 
With respect to claim 1, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate a water activity of the aqueous pre-treatment composition is below 0.9, the water activity of the aqueous pre-treatment composition being determined by dividing a vapor pressure of the aqueous pre-treatment composition by a vapor pressure of pure water, both determined at 25° C. and in accordance with ASTM D6377, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 

Claim(s) 5-8 & 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (# US 2017/0292035) in view of McGee (# US 2003/0207121).
Saito et al. discloses:
5. An aqueous pre-treatment composition for use in inkjet printing comprising: 
an anti-deforming agent, selected from the group consisting of a choline salt, a guanidine salt, trimethylglycine (betaine; [0076]), potassium formate (potassium salt; [0046]) and ammonium nitrate, 
wherein the aqueous pre-treatment liquid further comprises urea ([0047]) so as to form a deep eutectic solvent with the anti-deforming agent.
6. The aqueous pre-treatment composition according to claim 5, wherein the anti-deforming agent is selected from the group consisting of: trimethylglycine (betaine) ([0076]), potassium formate, ammonium nitrate, choline-chloride, choline-acetate and choline-formate.
7. The aqueous pre-treatment composition according to claim 5, wherein a molar ratio of anti-deforming agent : urea is between 1:0.5 and 1:2.0 (see Examples).
8. The aqueous pre-treatment composition according to claim 5, wherein the deep eutectic solvent is present in a total effective amount with reference to the total aqueous pre-treatment composition (see Examples).
16. The aqueous pre-treatment composition claim 5, further comprising a metal salt ([0043]).
17. An ink set comprising the aqueous pre-treatment composition claim 5 and an ink composition comprising dispersed particles that upon contact with the aqueous pre-treatment composition agglomerate ([0084]-[0121]).
18. A method of printing ([0112]) comprising the steps of: 
providing the aqueous pre-treatment composition according to claim 5; an ink composition comprising dispersed particles that upon contact with the salt comprised in the pre-treatment composition agglomerate ([0112]-[0116]); and a print substrate; 
applying the pre-treatment composition to a surface of the print substrate ([0117]-[0121]); 
applying the ink composition to a surface of the print substrate ([0122]-[0125]).
Saito et al. explicitly did not discloses:
5. The aqueous pre-treatment liquid further comprises urea so as to form a deep eutectic solvent with the anti-deforming agent.
6. The aqueous pre-treatment composition according to claim 5, wherein the anti-deforming agent is the choline salt, which is selected from the group consisting of choline-formate, choline-acetate and choline-chloride.
8. A water activity of the aqueous pre-treatment composition is below 0.9, the water activity of the aqueous pre-treatment composition being determined by dividing a vapor pressure of the aqueous pre-treatment composition by a vapor pressure of pure water, both determined at 25° C. and in accordance with ASTM D6377.
McGee teaches that to have the composition with anti-static properties
2. The aqueous pre-treatment composition according to claim 1, wherein the anti-deforming agent is the choline salt, which is selected from the group consisting of choline-formate, choline-acetate and choline-chloride ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pre-treatment composition of Saito et al. by the aforementioned teaching of McGee in order to have the composition with anti-static properties. 
With respect to claim 8, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate a water activity of the aqueous pre-treatment composition is below 0.9, the water activity of the aqueous pre-treatment composition being determined by dividing a vapor pressure of the aqueous pre-treatment composition by a vapor pressure of pure water, both determined at 25° C. and in accordance with ASTM D6377, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Gundlach et al. (# US 6001899) discloses an ink composition which comprises water, an anionic dye, and a polyquaternary amine compound selected from the group consisting of polydiallyl ammonium compounds, polyquaternized polyvinylamines, polyquaternized polyallylamines, and mixtures thereof. Also disclosed are methods for using the aforementioned ink composition in ink jet printing processes (see Abstract).
(2) Schwarz Jr. (# US 6005022) discloses an ink composition which comprises (1) water; (2) a dye; and (3) a cationic amido amine copolymer. Also disclosed are methods for using the aforementioned ink composition in ink jet printing processes (see Abstract).
(3) Usui et al. (# US 2013/0050363) discloses an aqueous ink composition, including an aqueous solvent, a coloring agent dissolved or dispersed in the aqueous solvent, an ABA-type amphipathic polymer including a hydrophobic segment A and a hydrophilic segment B, and an anionic surfactant configured to dissolve or disperse the ABA-type amphipathic polymer in the aqueous solvent, wherein a viscosity of the aqueous ink composition is changed depending on a pH thereof (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853